        Case 8:19-cv-02710-GJH Document 40-13 Filed 10/01/19 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF MARYLAND



LA UNIÓN DEL PUEBLO ENTERO,
PROMISE ARIZONA, LYDIA
CAMARILLO, and JUANITA VALDEZ-
COX,

                       Plaintiffs,                  Civil Action No. 8:19-cv-02710-GJH
       v.

WILBUR L. ROSS, sued in his official
capacity as U.S. Secretary of Commerce,

STEVEN DILLINGHAM, sued in his
official capacity as Director of the U.S.
Census Bureau,

U.S. DEPARTMENT OF COMMERCE,
and

U.S. CENSUS BUREAU,

                       Defendants.



  DECLARATION OF TANYA G. PELLEGRINI IN SUPPORT OF PLAINTIFFS’ EX
     PARTE MOTION FOR LEAVE TO CONDUCT EXPEDITED DISCOVERY

       I, Tanya G. Pellegrini, hereby declare and state as follows:

       1.      I am over the age of eighteen years. I have personal knowledge of the facts set

forth herein or believe them to be true based on my experience or upon personal information

provided to me by others, and I am competent to testify thereto.

       2.      Attached hereto as Exhibit A is a true and correct copy Dr. Thomas Hofeller’s

report entitled, “The Use of Citizen Voting Age Population in Redistricting” (hereinafter, “Use

of CVAP in Redistricting Report”). Dr. Hofeller’s Use of CVAP Redistricting Report was filed


                                                1
        Case 8:19-cv-02710-GJH Document 40-13 Filed 10/01/19 Page 2 of 2



with this Court on June 3, 2019 in La Unión Del Pueblo Entero v. Ross, No 18-cv-01570-GJH,

ECF No. 137-3, Grant Decl. Exh. 1 at Ex. D.

       3.      On September 26, 2019, I contacted the Department of Justice (“DOJ”) to give

the Defendants notice of Plaintiffs’ ex parte motion for expedited discovery. On September 27,

2019, DOJ attorney Stephen Ehrlich confirmed that he would be handling this matter on behalf

of Defendants. That same day, I sent Mr. Ehrlich a copy of Plaintiffs’ ex parte motion for

expedited discovery and Plaintiffs’ memorandum of law in support of their motion.             On

September 30, 2019, as required by Local Rule 104.7, I met and conferred with Mr. Ehrlich

about Plaintiffs’ ex parte motion for expedited discovery. Mr. Ehrlich informed me that

Defendants “take no position on Plaintiffs’ motion, but Defendants do not concede that the

documents sought by Plaintiffs are relevant to this action, or that any discovery would be

appropriate if this case survives Defendants’ forthcoming motion to dismiss. Defendants also

reserve their right to challenge the relatedness of this case with 18-cv-1570-GJH under Local

Rule 103.1.” A true and correct copy of the email exchange between Mr. Ehrlich and myself is

attached as Exhibit B.

       Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true

and correct.

Executed on: October 1, 2019                                _/s/ Tanya G. Pellegrini____
                                                                 Tanya G. Pellegrini




                                                2
